Citation Nr: 0333228	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
conducted by a nephrologist.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
veteran's service medical records, which 
reflect that at his entry examination, 
dated in August 1959, x-rays were taken 
of his kidney, urethra, and bladder.  The 
x-rays were interpreted as showing two 
small calcifications over the right 
kidney, probably in the parenchyma of 
that structure.  There were no urethral 
calculi.  In addition, the veteran's 
service medical records also reflect that 
in October 1959, the veteran was 
diagnosed with "calculus in ureter, 
right," and in December 1959, it was 
noted that the veteran passed a stone.  
The examiner is further requested to 
review the private medical records from 
the Saint Elizabeth Community Health 
Center, Bryan Memorial Hospital, and from 
Dr. Cheloha.  All necessary special 
studies or tests are to be accomplished.  
A detailed history should be taken.

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether the veteran clearly 
and unmistakably had kidney stones at the 
time of his recall examination in August 
1959, based on the x-rays taken at that 
time.  If the examiner determines that 
the veteran clearly had kidney stones at 
that time, then the examiner should 
address whether the veteran's kidney 
stone condition underwent any worsening 
during his period of active service.  If 
the examiner determines that a worsening 
occurred during service, he or she should 
indicate whether it is absolutely clear 
that such worsening was due to the 
natural progression of the condition.  In 
the alternative, if the examiner 
concludes that the veteran did not have 
kidney stones at the time of his recall 
examination in August 1959, then the 
examiner is requested to provide an 
opinion on the medical probabilities that 
any currently diagnosed kidney stone 
disability is related to the veteran's 
period of active military service, 
specifically his in-service treatment for 
a stone in December 1959.  If no current 
disability is found, or no link to 
military service is found, such findings 
and conclusion should be affirmatively 
stated and explained.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





